
	
		II
		112th CONGRESS
		2d Session
		S. 2249
		IN THE SENATE OF THE UNITED STATES
		
			March 28, 2012
			Mr. Akaka introduced the
			 following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To provide for the reform of the Senior Executive
		  Service.
	
	
		1.Short
			 title and table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Senior Executive Service Reform
			 Act of 2012.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title and table
				of contents.
					TITLE I—Restoration of career leadership
					Sec. 101. Senior Executive Service agency
				appointments.
					Sec. 102. Career reserved position designation for certain
				administrative or management positions.
					TITLE II—Senior Executive Service pay and performance management
				improvement
					Sec. 201. Annual adjustment for senior executives and other
				senior employees at the fully successful level or higher.
					Sec. 202. Inclusion of executive performance awards and bonuses
				in basic pay for retirement annuities.
					Sec. 203. Certification of agency performance appraisal
				systems.
					Sec. 204. Transparency of ratings for performance appraisals
				and rating reductions of senior executives.
					Sec. 205. Transparency of Senior Executive Service rankings and
				pay.
					Sec. 206. Effective dates.
					TITLE III—Senior Executive Service career development
					Sec. 301. Senior Executive Service Resource Office.
					Sec. 302. Senior Executive Service executive development
				plans.
					Sec. 303. Senior executive onboarding programs.
					Sec. 304. Senior Executive Service rotation
				programs.
					Sec. 305. Effective date.
					TITLE IV—Senior Executive Service Diversity Assurance
					Sec. 401. Career appointments.
					Sec. 402. Encouraging a more diverse Senior Executive
				Service.
				
			IRestoration of
			 career leadership
			101.Senior
			 Executive Service agency appointmentsSection 3134 of title 5, United States Code,
			 is amended—
				(1)in subsection (b)—
					(A)by inserting
			 (1) after (b); and
					(B)by adding at the
			 end the following:
						
							(2)The total number of Senior Executive
				Service positions used to determine the 10-percent limitation under paragraph
				(1) for available positions for noncareer appointees shall be based on filled
				Senior Executive Service positions at the start of each fiscal year, not total
				authorized positions.
							;
				
					(2)in subsection
			 (d)(1), by striking 25 percent and inserting 15
			 percent;
				(3)by redesignating
			 subsection (e) as subsection (f); and
				(4)by inserting
			 after subsection (d) the following:
					
						(e)(1)The total number of
				Senior Executive Service positions used to determine the 15-percent limitation
				under subsection (d)(1) for available positions for noncareer appointees shall
				be based on filled Senior Executive Service positions at the start of each
				fiscal year, not total authorized
				positions.
							.
				102.Career
			 reserved position designation for certain administrative or management
			 positions
				(a)In
			 generalChapter 14 of title
			 5, United States Code, is amended by adding at the end the following:
					
						1403.Career
				reserved position designation for certain administrative or management
				positions
							(a)(1)The head of each agency
				referred to under paragraphs (1) and (2) of section 901(b) of title 31 shall
				establish a position which is, or is comparable to, an assistant secretary for
				administration or management.
								(2)Each agency assistant secretary for
				administration or management, or incumbent of a comparable position
				shall—
									(A)be appointed in accordance with the
				law, or if no law provides for that appointment, by the head of the
				agency;
									(B)be a member of the career Senior
				Executive Service;
									(C)be appointed or designated, as
				applicable, from among individuals who possess demonstrated ability in general
				management of, and knowledge of, and extensive practical experience in areas
				such as procurement, human capital, information technology, and related
				matters; and
									(D)perform such duties as the head of the
				agency shall prescribe.
									(b)If the individual
				serving in any position of assistant secretary or in any comparable position in
				an agency described under subsection (a) is not a career appointee as defined
				under section 3132(a)(4), the head of that agency shall appoint a career
				appointee to the position of the principal deputy to that assistant secretary
				or the officer in that comparable position.
							(c)The head of each
				agency shall appoint a career appointee to the positions which entail direct
				responsibility for agency-wide programs or functions in the following
				occupational disciplines:
								(1)Acquisition.
								(2)Information
				Technology.
								(3)Human
				Resources.
								.
				(b)Technical and
			 conforming amendmentThe table of sections for chapter 14 of
			 title 5, United States Code, is amended by inserting after the item relating to
			 section 1402 the following:
					
						
							Sec. 1403. Career reserved position
				designation for certain administrative or management
				positions.
						
						.
				(c)RegulationsThe
			 Office of Personnel Management shall prescribe regulations to carry out this
			 section.
				IISenior Executive
			 Service pay and performance management improvement
			201.Annual
			 adjustment for senior executives and other senior employees at the fully
			 successful level or higher
				(a)Prohibition on
			 quotas and forced distributionsSection 4314 of title 5, United States
			 Code, is amended by adding at the end the following:
					
						(d)Any determination under this section shall
				be made without the use of quotas or forced distribution of
				ratings.
						.
				(b)Pay for certain
			 senior-Level positionsSection 5376(b) of title 5, United States
			 Code, is amended by striking paragraph (2) and inserting the following:
					
						(2)(A)Subject to paragraph
				(1), effective at the beginning of the first applicable pay period commencing
				on or after the first day of the month in which an adjustment takes effect
				under section 5303 in the rates of pay under the General Schedule, each rate of
				pay established under this section for positions within an agency shall be
				adjusted, in the case of an employee in such a position whose most recent
				performance appraisal rating is the equivalent of fully successful or higher,
				by the total average adjustment in rates of pay authorized by sections 5303 and
				5304.
							(B)Subject to paragraph (1), subparagraph
				(A) of this paragraph shall not limit the authorization of an annual adjustment
				based on performance or contribution to agency mission that is greater than the
				amount provided for in this
				section.
							.
				(c)Setting senior
			 executive paySection 5383 of title 5, United States Code, is
			 amended by striking subsection (c) and inserting the following:
					
						(c)(1)Effective at the
				beginning of the first applicable pay period commencing on or after the first
				day of the month in which an adjustment takes effect under sections 5303 and
				5304 in the rates of pay under the General Schedule, each rate of pay
				established under this section for positions within an agency shall be
				adjusted, in the case of an employee in such a position whose most recent
				performance appraisal rating is the equivalent of fully successful or higher,
				by the total average adjustment in rates of pay authorized by sections 5303 and
				5304.
							(2)Subject to paragraph (1) this
				subsection shall not limit the authorization of an annual adjustment based on
				performance or contribution to agency mission that is greater than the amount
				provided for in this section.
							(3)This subsection shall comply with any
				requirement established under section 5382.
							(4)Except as provided under paragraph
				(3), this subsection shall not limit the head of an agency from authorizing an
				annual adjustment that is greater than the amount provided for in this
				section.
							.
				(d)Setting
			 individual senior-Level paySection 5383(e) of title 5, United
			 States Code, is amended by adding at the end the following:
					
						(3)(A)In this paragraph the
				term covered appointee means—
								(i)an appointee to a senior level
				position described under section 5376(a) (1) or (2); or
								(ii)an appointee to the FBI–DEA Senior
				Executive Service established under section 3151.
								(B)Paragraphs (1) and (2) shall apply to
				covered appointees—
								(i)by substituting covered
				appointee for career appointee; and
								(ii)by substituting a career
				position as a covered appointee for a career reserved position
				in the Senior Executive
				Service.
								.
				202.Inclusion of
			 executive performance awards and bonuses in basic pay for retirement
			 annuities
				(a)Definition of
			 basic paySection 8331(3) of
			 title 5, United States Code, is amended—
					(1)in subparagraph (G), by striking
			 and after the semicolon;
					(2)in the matter following subparagraph (H),
			 by striking subparagraphs (B) through (H) and inserting
			 subparagraphs (B) through (J); and
					(3)by inserting after subparagraph (H) the
			 following:
						
							(I)with respect to a
				member of the Senior Executive Service, performance awards under section 5384;
				and
							(J)with respect to a
				senior executive as defined under section 3132(a)(3), a member of the FBI–DEA
				Senior Executive Service established under section 3151, and senior level
				positions compensated under section 5376—
								(i)agency awards
				under section 4503;
								(ii)performance
				awards under section 4505a;
								(iii)bonuses under
				section 5754; and
								(iv)bonuses under
				section
				5753;
								.
					(b)ApplicationThe amendments made by this section only
			 apply to bonuses and awards granted to an employee after the date of enactment
			 of this Act.
				203.Certification
			 of agency performance appraisal systemsSection 5307(d)(3) of title 5, United States
			 Code, is amended—
				(1)in subparagraph
			 (A), by striking and the Office of Management and Budget
			 jointly;
				(2)in subparagraph (B), by striking not
			 to exceed 24 months and inserting of 36 months;
				(3)in subparagraph
			 (C), by striking , with the concurrence of the Office of Management and
			 Budget,; and
				(4)by adding at the
			 end the following:
					
						(D)(i)The Office of Personnel
				Management may annually review the information provided by agencies under
				section 4314(c)(6) to determine whether the agency meets minimum certification
				requirements.
							(ii)At the discretion of the Office, the
				Office may review the certification of an agency and request the agency to
				submit information to support certification at any time during the
				certification period.
							(E)(i)An agency that has
				received certification from the Office of Personnel Management shall not make
				changes to that agency’s performance appraisal system without approval from the
				Office of Personnel Management.
							(ii)The Office of Personnel Management
				shall review annual performance plans to ensure agency compliance and
				implementation.
							(F)The termination of certification
				during the certification period shall be preceded by—
							(i)notification from the Office of
				Personnel Management to an agency about what the agency is required to do to
				continue its certification; and
							(ii)a reasonable period of time
				following the notification referred to under clause (i) to take corrective
				action.
							.
				204.Transparency
			 of ratings for performance appraisals and rating reductions of senior
			 executivesSection 4314(c) of
			 title 5, United States Code, is amended—
				(1)in paragraph (2)—
					(A)by inserting (A) after
			 (1); and
					(B)by adding at the
			 end the following:
						
							(B)When recommending a lower rating than
				was assigned in the initial appraisal of a senior executive's performance, a
				written explanation providing reasons for the lower rating shall be provided to
				the senior executive by the board not later than the date the recommendation is
				made.
							;
					(2)in paragraph (3),
			 by inserting Not later than 30 days after an appraisal and rating is
			 made for a senior executive, the agency shall provide the senior executive with
			 notification of that appraisal and rating, including, as applicable, a written
			 explanation of reasons why a lower rating is assigned than is recommended by
			 the board. after the period; and
				(3)by adding at the
			 end the following:
					
						(6)(A)(i)Each agency, having 10 or more career
				appointees, shall annually publish on the agency website the overall number of
				ratings awarded to members of the Senior Executive Service at each performance
				rating level, including—
									(I)the average overall salary adjustment at
				each level;
									(II)the minimum and maximum adjustment at each
				level;
									(III)the percentage of senior executives at each
				rating level who received the minimum and maximum salary adjustment; and
									(IV)the number of senior executives who
				received performance awards under section 5384 and the average amount of those
				awards.
									(ii)Rating levels and salary adjustment
				information under clause (i) shall be provided separately for career and
				noncareer senior executives in agencies having 10 or more noncareer senior
				executives.
								(B)Each agency shall annually publish on the
				agency website an internal plan which describes a system for determining Senior
				Executive Service salary and bonus
				amounts.
							.
				205.Transparency
			 of Senior Executive Service rankings and pay
				(a)In
			 generalChapter 43 of title
			 5, United States Code, is amended—
					(1)by redesignating
			 section 4315 as section 4316;
					(2)in section
			 4312(c)(3), by striking 4315 and inserting 4316;
			 and
					(3)by inserting after section 4314 the
			 following:
						
							4315.Survey on the
				transparency of Senior Executive Service performance management and
				payIn consultation with the
				organization representing the largest number of senior executives, the Merit
				Systems Protection Board shall every 2 years conduct and publish the results of
				a survey of career appointees relating to—
								(1)the level of
				transparency and availability of agency performance appraisal systems and
				compensation policies to career appointees;
								(2)the use or
				perceived use of quotas or forced distribution in the application of the agency
				performance appraisal system;
								(3)any actual or
				perceived irregularities with the administration of the Senior Executive
				Service performance appraisal system; and
								(4)such other
				factors as the Merit Systems Protection Board shall determine are necessary and
				appropriate.
								.
					(b)Technical and
			 conforming amendmentThe table of sections for chapter 43 of
			 title 5, United States Code, is amended by striking the item relating to
			 section 4315 and inserting the following:
					
						
							Sec. 4315. Survey on the transparency of
				Senior Executive Service performance management and pay.
							Sec. 4316.
				Regulations.
						
						.
				206.Effective
			 dates
				(a)In
			 generalExcept as provided
			 under subsection (b), this title shall take effect 180 days after the date of
			 enactment of this Act.
				(b)Certification
			 of agency performance appraisal systemsSection 203 shall take
			 effect on the date of enactment of this Act.
				IIISenior
			 Executive Service career development
			301.Senior
			 Executive Service Resource Office
				(a)DefinitionsIn this section—
					(1)the term
			 Director means the Director of the Office of Personnel
			 Management;
					(2)the term
			 Senior Executive Service has the meaning given under section 2101a
			 of title 5, United States Code;
					(3)the terms
			 agency and career reserved position have the meanings
			 given under section 3132 of title 5, United States Code; and
					(4)the term SES
			 Resource Office means the Senior Executive Service Resource Office
			 established under subsection (b).
					(b)EstablishmentThe
			 Director shall establish within the Office of Personnel Management an office to
			 be known as the Senior Executive Service Resource Office.
				(c)MissionThe
			 mission of the SES Resource Office shall be to—
					(1)improve the
			 efficiency, effectiveness, and productivity of the Senior Executive Service
			 through policy formulation and oversight;
					(2)advance the
			 professionalism of the Senior Executive Service; and
					(3)seek to achieve a
			 Senior Executive Service reflective of the Nation’s diversity.
					(d)Functions
					(1)In
			 generalThe functions of the SES Resource Office are to—
						(A)make
			 recommendations to the Director with respect to regulations; and
						(B)provide guidance
			 to agencies, concerning the structure, management, and diverse composition of
			 the Senior Executive Service.
						(2)Specific
			 functionsIn order to carry out the purposes of this section, the
			 SES Resource Office shall—
						(A)take such actions
			 as the SES Resource Office considers necessary to manage and promote an
			 efficient, elite, and diverse corps of senior executives by providing oversight
			 of the onboarding, performance, structure, composition, and candidate
			 development of the Senior Executive Service, including the Senior Executive
			 Service Federal Candidate Development Program;
						(B)be responsible
			 for coordinating, promoting, and monitoring programs for the advancement and
			 training of senior executives, including mentoring programs;
						(C)be responsible
			 for the policy development, management, and oversight of the Senior Executive
			 Service pay and performance management system;
						(D)develop standards
			 for certification of each agency’s Senior Executive Service performance
			 management system and evaluate all agency applications for
			 certification;
						(E)provide oversight
			 of, and guidance to, agency executive resources boards;
						(F)be responsible
			 for the administration of the qualifications review board;
						(G)establish and
			 maintain annual statistics (in a form that renders such statistics useful to
			 appointing authorities and candidates) on—
							(i)the
			 total number of career reserved positions at each agency;
							(ii)the total number
			 of vacant career reserved positions at each agency;
							(iii)the amount of
			 time it takes to hire a candidate into a career reserved position;
							(iv)the number of
			 individuals who have been certified in accordance with section 3393(c) of title
			 5, United States Code, and the composition of that group of individuals with
			 regard to race, ethnicity, sex, age, and individuals with disabilities;
							(v)the
			 composition of the Senior Executive Service with regard to race, ethnicity,
			 sex, age, and individuals with disabilities;
							(vi)the composition
			 of executive resources boards with regard to race, ethnicity, sex, and
			 individuals with disabilities; and
							(vii)the composition
			 of qualifications review boards with regard to race, ethnicity, sex, and
			 individuals with disabilities;
							(H)make available to
			 the public through the official public Internet site of the Office of Personnel
			 Management, the data collected under subparagraph (G);
						(I)conduct a
			 continuing program for the recruitment of women, members of racial and ethnic
			 minority groups, and individuals with disabilities for Senior Executive Service
			 positions, with special efforts directed at recruiting from educational
			 institutions, professional associations, and other sources;
						(J)advise agencies
			 on the best practices for an agency in utilizing or consulting with an agency’s
			 equal employment or diversity office or official (if the agency has such an
			 office or official) with regard to the agency’s Senior Executive Service
			 appointments process; and
						(K)administer an
			 online survey to all individuals leaving a position in the Senior Executive
			 Service to better understand the reasons for the departure—
							(i)which
			 shall—
								(I)at a minimum
			 request information regarding—
									(aa)the
			 reason for departure;
									(bb)plans for
			 subsequent employment; and
									(cc)suggestions for
			 improving the effectiveness of senior executives within the agency in which the
			 individual serves and the Federal Government; and
									(II)be incorporated
			 into strategic planning by agencies, in coordination with the Office of
			 Personnel Management; and
								(ii)the results of
			 which shall be made available to the public on a semi-annual basis through the
			 official public Internet site of the Office of Personnel Management.
							(e)Protection of
			 individually identifiable informationFor purposes of
			 subparagraphs (H) and (K)(ii) of subsection (d)(2), the SES Resource Office
			 shall combine data for any agency that is not named in section 901(b) of
			 chapter 31, United States Code, to protect individually identifiable
			 information.
				(f)Cooperation of
			 agenciesThe head of each agency shall provide the Office of
			 Personnel Management with such information as the SES Resource Office may
			 require in order to carry out subsection (d)(2)(G).
				302.Senior
			 executive service executive development plans
				(a)Executive
			 development plansSection 3396 of title 5, United States Code, is
			 amended—
					(1)by redesignating
			 subsections (c) and (d) as subsections (d) and (e), respectively; and
					(2)by inserting
			 after subsection (b) the following:
						
							(c)(1)Upon appointment into
				the Senior Executive Service, each senior executive shall create an executive
				development plan that includes continuing development, training, and mentoring
				goals. The plan shall be submitted to the head of the agency for approval. Each
				senior executive shall update their executive development plan on a regular
				basis.
								(2)The Office shall establish standards
				for multi-year executive development
				plans.
								.
					(b)Technical and
			 conforming amendmentSection 3151(a)(7) of title 5, United States
			 Code, is amended by striking section 3396(c) and inserting
			 section 3396(d).
				303.Senior
			 executive onboarding programsSection 3396 of title 5, United States Code,
			 (as amended by section 302) is further amended—
				(1)by redesignating
			 subsections (d) and (e) as subsections (e) and (f), respectively; and
				(2)by inserting
			 after subsection (c) the following:
					
						(d)(1)In consultation with
				the Office of Personnel Management, the head of each agency shall oversee the
				establishment of an onboarding program for newly appointed career appointees
				and noncareer appointees.
							(2)(A)Except as provided in
				subparagraph (B), not later than 180 days after the date of an initial
				appointment, each career appointee or noncareer appointee shall be required to
				successfully complete an onboarding program established under this
				subsection.
								(B)(i)A position described
				under section 5312 or 5313 may be exempt from the requirement under
				subparagraph (A).
									(ii)In addition to positions described
				in clause (i), the head of an agency may exempt appointees in very senior
				positions at the agency from the requirement under subparagraph (A).
									(C)The Office of Personnel Management
				shall establish criteria for determining which positions are very senior for
				purposes of this paragraph.
								(3)Each agency onboarding program shall
				include—
								(A)an overview of the mission,
				priorities, and strategic plan of the agency;
								(B)the role and responsibilities for each
				new appointee;
								(C)a review of individual performance
				objectives and goal setting;
								(D)goals for mentoring candidates for the
				Senior Executive Service;
								(E)an overview of the rules and
				regulations governing the Senior Executive Service; and
								(F)other components the head of the
				agency or the Office determines
				necessary.
								.
				304.Senior
			 Executive Service rotation programsSection 3396 of title 5, United States Code,
			 (as amended by sections 301 and 302) is further amended—
				(1)by redesignating subsection (f) as
			 subsection (g); and
				(2)by inserting
			 after subsection (d) the following:
					
						(e)(1)(A)In consultation with
				the Office of Personnel Management, an agency may establish a program to
				provide for inter-agency, inter-governmental, and inter-sector rotation
				programs for career appointees and potential career appointees in the Senior
				Executive Service, senior positions, and managers showing leadership potential.
				The rotation programs established under this section shall adhere to the
				principles of the Senior Executive Service by strengthening collaboration and
				building interagency relationships.
								(B)(i)In consultation with
				the Chief Privacy Officer of the Office of Personnel Management, the Office
				shall establish a centralized database for agencies establishing rotation
				programs under subparagraph (A) that—
										(I)contains information on each senior
				executive as defined under section 3132, including information on education,
				experience, training, and professional development interests; and
										(II)shall serve as a profile registry to
				be used by agencies and senior executives in making rotation decisions.
										(ii)The Office shall prescribe
				regulations to carry out this subparagraph, including regulations to establish
				the database and provide for oversight, management, and administration of the
				database.
									(C)Each agency shall allow a senior
				executive the right of return from a temporary rotation detail or assignment
				that is not a reassignment or transfer without a loss of status and
				seniority.
								(2)Senior Executive Service rotations
				may be accomplished through the use of—
								(A)extended details;
								(B)task force assignments and interagency
				projects;
								(C)sabbaticals to the private sector in
				accordance with subsection (c);
								(D)programs established under the
				Intergovernmental Personnel Act of 1970 (42 U.S.C. 4701 note);
								(E)the Information Technology Exchange
				Program; or
								(F)other exchange programs as established
				by agencies.
								(3)Any career appointee in an agency may
				be granted a detail or sabbatical under this subsection if the appointee
				agrees, as a condition of accepting the detail or sabbatical, to serve in the
				civil service upon the completion of the detail or sabbatical for a period
				equal to the period of the detail or sabbatical.
							(4)The Office shall publish guidelines
				for specific objectives and desired results that should be obtained by a senior
				executive who receives a rotation assignment.
							(5)(A)Except as provided
				under subparagraph (B), an agency may not require participation in a rotation
				program as a precondition for an appointment to a career reserved position as
				defined under section 3132.
								(B)Subparagraph (A) shall not apply if
				the agency, under regulations prescribed by the Office—
									(i)provides adequate notice of a
				requirement to participate in a rotation program to candidates within the
				agency;
									(ii)makes opportunities under a rotation
				program available to those candidates; and
									(iii)provides a phase-in period for
				candidates to meet the rotation requirement.
									(C)The Office shall prescribe
				regulations to carry out this
				paragraph.
								.
				305.Effective
			 dateThis title shall take
			 effect 180 days after the date of enactment of this Act.
			IVSenior Executive
			 Service Diversity Assurance
			401.Career
			 appointments
				(a)Promoting
			 diversity in the career appointments processSection 3393(b) of title 5, United States
			 Code, is amended by inserting after the first sentence the following: In
			 establishing an executive resources board, the head of the agency shall, to the
			 extent practicable, ensure diversity of the board and of any subgroup thereof
			 or other evaluation panel related to the merit staffing process for career
			 appointees, by including members of racial and ethnic minority groups, women,
			 and individuals with disabilities..
				(b)RegulationsNot later than 1 year after the date of the
			 enactment of this Act, the Director shall promulgate regulations to implement
			 subsection (a).
				(c)ReportNot later than 1 year after the date of the
			 enactment of this Act, the Director shall submit to the Committee on Homeland
			 Security and Governmental Affairs of the Senate and the Committee on Oversight
			 and Government Reform of the House of Representatives a report evaluating
			 agency efforts to improve diversity in executive resources boards based on the
			 information collected by the SES Resource Office under section 301(d)(2)(G)
			 (vi) and (vii).
				402.Encouraging a
			 more diverse Senior Executive Service
				(a)Senior Executive
			 Service diversity plans
					(1)In
			 generalNot later than 1 year
			 after the date of the enactment of this Act, each agency, in consultation with
			 the Office of Personnel Management and the Chief Human Capital Officers
			 Council, shall submit to the Office of Personnel Management a plan to enhance
			 and maximize opportunities for the advancement and appointment of minorities,
			 women, and individuals with disabilities in the agency to the Senior Executive
			 Service. Agency plans shall be reflected in the strategic human capital
			 plan.
					(2)ContentsAgency plans shall address how the agency
			 is identifying and eliminating barriers that impair the ability of minorities,
			 women, and individuals with disabilities to obtain appointments to the Senior
			 Executive Service and any actions the agency is taking to provide advancement
			 opportunities, including—
						(A)conducting
			 outreach to minorities, women, and individuals within the agency and outside
			 the agency;
						(B)establishing and
			 maintaining training and education programs to foster leadership
			 development;
						(C)identifying career
			 enhancing opportunities for agency employees;
						(D)assessing internal
			 availability of candidates for Senior Executive Service positions; and
						(E)conducting an
			 inventory of employee skills and addressing current and potential gaps in
			 skills and the distribution of skills.
						(3)Update of
			 agency plansAgency plans shall be updated at least every 2 years
			 during the 10 years following enactment of this Act. An agency plan shall be
			 reviewed by the Office of Personnel Management and, if determined to provide
			 sufficient assurances, procedures, and commitments to provide adequate
			 opportunities for the advancement and appointment of minorities, women, and
			 individuals with disabilities to the Senior Executive Service, shall be
			 approved by such Office. An agency may, in updating its plan, submit to the
			 Office of Personnel Management an assessment of the impacts of the plan.
					(b)Summary and
			 evaluationNot later than 180
			 days after the deadline for the submission of any report or update under
			 subsection (a), the Director shall transmit to the Committee on Homeland
			 Security and Governmental Affairs of the Senate and the Committee on Oversight
			 and Government Reform of the House of Representatives a report summarizing and
			 evaluating the agency plans or updates (as the case may be) so
			 submitted.
				(c)CoordinationThe
			 Office of Personnel Management shall, in carrying out subsection (a), evaluate
			 existing requirements under section 717 of the Civil Rights Act of 1964 (42
			 U.S.C. 2000e–16) and section 501 of the Rehabilitation Act of 1973 (29 U.S.C.
			 791) and determine how agency reporting can be performed so as to be consistent
			 with, but not duplicative of, such sections and any other similar
			 requirements.
				
